Exhibit 10.17

 

TERM NOTE

 

January 31, 2003

 

FOR VALUE RECEIVED, Woodworkers Warehouse, Inc. a corporation organized under
the laws of the State of Delaware (the “Borrower”), promises to pay to the order
of Robert Bosch Tool Corporation, a Delaware corporation (the “Lender”), the
principal stun of two hundred and nine thousand and nine hundred and eighty five
dollars and one cent ($209,985.01) (the “Principal Sum”), together with interest
thereon at the rate hereinafter provided, in accordance with the following:

 

  1.   Interest.

 

Commencing as of the date hereof and continuing until repayment in full of all
sums due hereunder, the unpaid Principal sum shall bear interest at the rate of
five percent (5%) per annum.

 

  2.   Payments and Maturity.

 

The unpaid Principal Sum, together with interest thereon at the rate provided
above, shall be payable as follows:

 

(a)  Interest on the unpaid principal sum shall be due and payable monthly,
commencing February 1,2003, and on the first day of each month thereafter to
maturity;

 

(b)  The Principal Sum shall be paid in ten (10) equal, successive monthly
installments of $19,089.55, plus a last payment of $19,089.51, commencing on
February 1, 2003; and

 

(c)  Unless sooner paid, the unpaid principal Sum, together with interest
accrued and unpaid thereon, shall be due and payable in full on December 1,
2003.

 

  3.   Application and Place of Payments.

 

All payments, made on account of this Note shall be applied first to the payment
of accrued and unpaid interest then due hereunder, and the remainder; if any,
shall be applied to the unpaid Principal sum, with application first made total
principal installments then due hereunder and thereafter to the principal
payments due in the inverse order of maturities. All payments on account of this
Note shall be paid in lawful money of the United States of A in immediately
available funds during regular business hours of the Lender at its office at or
at such other times and places as the Lender may at any time and from time to
time designate in writing to the Borrower.

 

  4.   Prepayment.

 

The Borrower may prepay the Principal Sum in whole or in part without premium or
penalty.



--------------------------------------------------------------------------------

 

  5.   Default and Remedy.

 

Should the Borrower fail to pay any installment of interest or principal when
due, at the option of the Lender, all amounts payable by the Borrower to the
Lender wider the terms of this Note shall immediately become due and payable by
the borrower to the Lender upon five (5) days written notice to the Borrower or
another person, and the Lender shall have all of the rights, powers, and
remedies available under the terms of this Note and all applicable laws. The
Borrower hereby waives presentment, protest and demand, notice of protest,
notice of de and of dishonor and non-payment of this Note (except as provided
above) and expressly agrees that this Note or any payment hereunder may be
extended from time to time without in any way affecting the liability of the
Borrower.

 

  6.   Expenses.

 

The Borrower promises to pay to the Lender on demand by the Lender all
reasonable costs and expenses incurred by the Lender in connection with the
collection and enforcement of this Note, including, without limitation,
reasonable attorneys’ fees and expenses and all court costs.

 

  7.   Miscellaneous.

 

Each right, power, and remedy of the Lender as provided for in this Note, or now
or hereafter existing under any applicable law or otherwise shall be cumulative
and concurrent and shall be in addition to every other right, power, or remedy
provided for in this Note or now or hereafter existing under any applicable law,
and the exercise or beginning of the exercise by the Lender of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the lender of any or all such other rights, powers, or remedies. No
failure or delay by the Lender to insist upon the strict performance of any
term, condition, covenant, or agreement of this Note to exercise any right,
power, or remedy consequent upon a breach thereof, shall constitute a waiver of
any such term, condition, covenant, or agreement or of any such breach, or
preclude the Lender from exercising any such right, power, or remedy at a later
time or times. By accepting payment after the due date of any amount payable
under the terms of this Note, the Lender shall not be deemed to waive the right
either to require prompt payment when due of all other amounts payable under the
terms of this Note or to declare an Event of Default for the failure to effect
such prompt payment of any such other amount. No course of dealing or conduct
shall be effective to amend, modify, waive, release, or change any provisions of
this Note.

 

  8.   Partial Unvalidity.

 

In the event any provision of this Note (or any part of any provision) is held
by a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision (or remaining part of the affected provision) of this Note;
but this Note shall be construed as if such invalid, illegal, or unenforceable
provision (or part thereof) had not been contained in this Note, but only to the
extent it is invalid, illegal, or unenforceable.

 

2



--------------------------------------------------------------------------------

 

  9.   Captions.

 

The captions herein set forth are the convenience only and shall not be deemed
to define, limit, or describe the scope or intent of this Note.

 

  10.   Applicable Law.

 

The Borrower acknowledges and agrees that this Note shall be governed by the
laws of the State of                     , even though for the convenience and
at the request of the Borrower, this Note may be executed elsewhere.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed under seal
by its duly authorized partners/officers as of the date first written above.

 

ATTEST:

     

Woodworkers Warehouse, Inc.

/s/    Janet DiGregorio

Name:  Janet DiGregorio

Title:    Executive Assistant

     

By: /s/    Rick C. Welker

Name:  Rick C. Welker

Title:    V.P. & Chief Financial Officer

 

 

ATTEST:

     

Robert Bosch Tool Corporation

/s/    Richard S. Bellis

Name:  Richard S. Bellis

Title:    Director of AR

     

By: /s/    Susan K. Sarb

Name:  Susan K. Sarb

Title:    VP Finance

 

 

3